DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Applicant has amended Claims 1 and 11, cancelled Claims 7, 10, and 19 – 22, and added Claim 23. Claims 1 – 6, 8, 9, 11 – 18, and 23 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered.

Previous Title objections stand. 

Previous 112f interpretations stand.

Applicant amended the independent claims to include the features of both previous claims 7 and 10. With regards to the previous rejections of Claim 7 and 10, applicant argues that these features, in combination, are not suggested by the references and that examiner has not provided any motivation to combine all of these features together. Examiner respectfully disagrees. First, with regards to the Earnest reference, no modification is being made to Krinn. Earnest is brought in as an evidentiary reference to clarify/justify an interpretation of the structure of Krinn. Second, with regards to the Stegmaier reference, examiner provides motivation that including a pressure sensor in the working circuit and determining direction of fluid to certain nozzles based on the measurements of the pressure sensor yields improved overall efficiency and increased spectrum of operation. This can be found in Paragraph 12 of Stegmaier, which discusses measuring various pressures and temperatures across the steam circuit in order to optimize efficiency. This can also be found in Paragraph 6 of Krinn, which discusses how adjusting nozzle geometry (in the case of Krinn by choosing different nozzles) allows for a broad power spectrum to be covered and different modes to be 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 depends on Claim 7, which is cancelled in this set of claims. Claim 8 will be treated as if it depends on Claim 1 instead. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 9, and 11 – 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krinn et al. (hereafter “Krinn” – US 2013/0205783) in view of Earnest (US 4066381), further in view of Stegmaier et al. (hereafter “Stegmaier” – US 2011/0179793), further in view of Remberg et al. (hereafter “Remberg” – CH 507446).

With regards to Claims 1, 8, and 11:

Krinn discloses a waste heat recovery system (Figures 1, 2, and 4) for recovering waste heat of an internal combustion engine (internal combustion engine 2, Figure 4), said waste heat recovery system comprising:

a turbine expander (steam turbine 10) for outputting power based on a working fluid (Paragraph 35: “circulating working medium”), said turbine expander comprising, a turbine blade (rotor 26, Figure 2) rotatable by the working fluid,

a shaft (shaft 11, Figure 4) coupled to and rotatable by said turbine blade, with said shaft extending along a longitudinal axis, and

a nozzle assembly (Figures 1, 2) for directing the working fluid to said turbine blade for rotating said turbine blade, said nozzle assembly comprising, a nozzle block (stator 20, Figure 2) disposed about said shaft and adjacent said turbine blade (see Figure 2, stator 20 is adjacent to turbine rotor 26 and is disposed concentrically around where the shaft of the turbine rotor would be), a first nozzle component (nozzle 22, Figure 1) coupled to said nozzle block for accelerating the working fluid (Paragraph 24), with said nozzle component defining a first nozzle having a first geometrical configuration, and a second nozzle (other nozzle 22, Figure 1) component coupled to said nozzle block for accelerating the working fluid (Paragraph 24), with said second nozzle component defining a second nozzle having a second geometrical configuration that is different from said first geometrical configuration (Paragraphs 22 – 23: “The nozzles 22 are designed for different load points of the rotor 26, wherein at least one of the nozzles 22 is designed for a high load point of the rotor 26 and at least one of the nozzles 22 is designed for a low load point of said rotor 26. The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow ;

a flow control device (valves 30, Figure 1) in fluid communication with said turbine expander for directing the working fluid to at least one of said first and second nozzles or to bypass said turbine expander (Paragraph 26); and

a controller (switching equipment 28 and associated servomotors, see Paragraphs 26, 27) in communication with said flow control device and adapted to control said flow control device to direct the working fluid to at least one of said first and second nozzles or to bypass said turbine expander.

Examiner posits that the term “stator” used by Krinn (as understood by one of ordinary skill in the art) and its depiction in Figure 2 is sufficient to disclose the stator’s relationship with the shaft of the turbine. However, for the sake of compact prosecution, Earnest (Figures 1 – 3) teaches a turbine (rotor 22) with blades (vanes 26) receiving steam from a nozzle block (stator 12) comprising nozzles (nozzles 14). Earnest explicitly refers to the recited nozzle black as a “stator”, and clearly depicts the stator as being disposed about a shaft and adjacent said turbine blade (see Figures 1 and 2, stator 12 is disposed circumferentially around the shaft of rotor 22). Given the teachings of Earnest, one of ordinary skill in the art would be led to interpret the stator of Krinn to also 

Krinn does not explicitly disclose at least one sensor adapted to detect at least one of a working fluid temperature and a working fluid pressure of the working fluid upstream of said turbine expander, and wherein said controller controls said flow control device to direct the working fluid to at least one of said first and second nozzles or to bypass said turbine expander based on at least one of said working fluid temperature and said working fluid pressure detected by said at least one sensor. Stegmaier (Figure 1) teaches a waste heat recovery system recovering heat from an internal combustion engine (engine 10) and comprising a turbine (turbine 26) that is fed steam from a nozzle (nozzle 28). Stegmaier goes on to teach a sensor (pressure sensor 60) adapted to detect at least one of a working fluid temperature and a working fluid pressure of the working fluid upstream of said turbine expander (see location of sensor 60 in Figure 1). Stegmaier uses a controller (unit 50) and the information of the sensor to control the cross section of the nozzle (Paragraph 25). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of sensors is known in the art to collect information of the waste heat recovery system and the use of a controller is known to use information from the sensors to determine required control steps. 

Krinn discloses the nozzle block defines first and second bores (see Figure 2 of Krinn), but does not explicitly teach said first nozzle component is removably coupled to said nozzle block such that said first nozzle component is selectively disposed in said first bore, and wherein said second nozzle component is removably coupled to said nozzle block such that said second nozzle component is selectively disposed in said second bore. Remberg (Figures 1, 3) teaches a nozzle block (casing 1, Figure 1) of a steam turbine (blades 26, Figure 3) disposed about a shaft (shaft 7) and adjacent said turbine blade. The nozzle block defines first and second bores, wherein said first nozzle component is removably coupled to said nozzle block such that said first nozzle component is selectively disposed in said first bore, and wherein said second nozzle component is removably coupled to said nozzle block such that said second nozzle component is selectively disposed in said second bore (see Figure 1 and attached English translation: nozzle inserts 3 are screwed into the casing 1 using nuts 9 with external threads 10). Removable nozzle inserts would facilitate maintenance and repair of the nozzle and also simplify construction of the nozzle block since complex contours of the nozzles would not need to be bored into the block (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, removable nozzles are known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Krinn by making the nozzles removable as shown in Remberg in order to yield the predictable benefits described above. 

With regards to Claims 2 and 12:

The Krinn modification of Claims 1 and 11 teaches said first geometrical configuration of said first nozzle is a de Laval configuration having a first throat cross-sectional area, and wherein said second geometrical configuration of said second nozzle is a de Laval configuration having a second throat cross-sectional area that is different from said first throat cross-sectional area (Paragraph 24 of Krinn: “The nozzles 22 are preferably Laval nozzles 24”, Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”).

With regards to Claims 3 and 13:

The Krinn modification of Claims 1 and 11 teaches said nozzle assembly further comprises a third nozzle component coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle having a third geometrical configuration that is different from at least one of said first and second geometrical configurations (see Figure 1 of Krinn, depicting a third nozzle 22, see also Paragraph 25 of Krinn: “Provision can be made for further nozzles 22 for other load points of the rotor 26”, i.e. other than “high” and “low” as discussed in Paragraph 6, see also Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow cross section, the area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”).

With regards to Claims 4 and 14:

The Krinn modification of Claims 1 and 11 teaches said nozzle assembly further comprises a fourth nozzle component coupled to said nozzle block for accelerating the working fluid, with said fourth nozzle component defining a fourth nozzle having a fourth geometrical configuration that is different from at least one of said first, second, and third geometrical configurations (see Figure 1 of Krinn, depicting an ellipsis as an indication of more than just the tree nozzles 22 shown, see also Paragraph 25 of Krinn: “Provision can be made for further nozzles 22 for other load points of the rotor 26”, i.e. other than “high” and “low” as discussed in Paragraph 6, see also Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow cross section, the area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”, Paragraph 5: “An optimal utilization of the energy provided by the internal combustion engine can be achieved by switching differently designed nozzles on and off because said nozzles are adapted to the respective boundary conditions”).

With regards to Claims 5 and 16:

The Krinn modification of Claims 1 and 11 teaches said first and second nozzle components are spaced circumferentially about said longitudinal axis (Paragraph 21: “The nozzles 22 are circularly disposed in the stator 20. This can relate to a fully impinged steam turbine 10, in which said nozzles are disposed around the entire stator 20”, see also Figures of Earnest, which depict nozzles 14 arranged circumferentially around the shaft of turbine rotor 22).

With regards to Claims 6 and 17:

The Krinn modification of Claims 1 and 11 teaches said first, second, third, and fourth nozzle components are spaced circumferentially about said longitudinal axis (Paragraph 21: “The nozzles 22 are circularly disposed in the stator 20. This can relate to a fully impinged steam turbine 10, in which said nozzles are disposed around the entire stator 20”, see also Figures of Earnest, which depict nozzles 14 arranged circumferentially around the shaft of turbine rotor 22).

With regards to Claims 9 and 18:

The Krinn modification of Claims 1 and 11 does not explicitly teach that said first and second nozzle components are integral with said nozzle block. However, the courts have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Furthermore, the nozzles of Earnest are integrated with said nozzle block (see Col. 2, Lines 54, which discuss boring of the nozzles in the stator). Given the teachings of Earnest, it would have been obvious to one of ordinary skill in the art to modify the system Krinn by integrating the nozzles into the stator, thereby yielding the predictable benefit of reducing the number of parts in the system. 



The Krinn modification of Claim 11 teaches said first geometrical configuration of said first nozzle is a de Laval configuration having a first throat cross-sectional area, wherein said second geometrical configuration of said second nozzle is a de Laval configuration having a second throat cross-sectional area, wherein said third geometrical configuration of said third nozzle is a de Laval configuration having a third throat cross-sectional area, and wherein said fourth geometrical configuration is a de Laval configuration having a fourth throat cross-sectional area, and wherein each of said first, second, third, and fourth throat cross-sectional areas are different (Paragraph 24 of Krinn: “The nozzles 22 are preferably Laval nozzles 24”, Paragraph 25 of Krinn: “Provision can be made for further nozzles 22 for other load points of the rotor 26”, i.e. other than “high” and “low” as discussed in Paragraph 6, see also Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow cross section, the area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”, Paragraph 5: “An optimal utilization of the energy provided by the internal combustion engine can be achieved by switching differently designed nozzles on and off because said nozzles are adapted to the respective boundary conditions”).

With regards to Claim 23:

The Krinn modification of Claim 1 teaches said first geometrical configuration of said first nozzle is a de Laval configuration having a first throat cross-sectional area, and wherein said second geometrical configuration of said second nozzle is a de Laval configuration having a second throat cross-sectional area that is different from said first throat cross-sectional area (Paragraph 24 of Krinn: “The nozzles 22 are preferably Laval nozzles 24”, Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow cross section, the area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”), and said nozzle assembly further comprises a third nozzle component coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle having a third geometrical configuration that is different from at least one of said first and second geometrical configurations (see Figure 1 of Krinn, depicting a third nozzle 22, see also Paragraph 25 of Krinn: “Provision can be made for further nozzles 22 for other load points of the rotor 26”, i.e. other than “high” and “low” as discussed in Paragraph 6, see also Paragraph 23 of Krinn: “The different design of the nozzles 22 is primarily determined by the geometry thereof, the amount of unblocked flow cross section, the area ratio between the narrowest nozzle cross section and the outlet cross section and/or the angle of inclination of the nozzle 22 with respect to the rotor 26”).


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 2, 2021